         Case 18-00102-MFW   Doc 74   Filed 03/19/21   Page 1 of 3



              IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF DELAWARE

In re:                             )         Chapter 11
UD DISSOLUTION CORP.               )
     (f/k/a, V3 Systems, Inc.)     )
                                   )
     Debtor.                       )         Utah Bankruptcy Case
                                   )         No. 14-32546
___________________________________)
                                   )
UD DISSOLUTION LIQUIDATING         )
TRUST,                             )
                                   )
     Plaintiff,                    )
                                   )
     v.                            )         Misc. Pro.
                                   )         No.: 18-00102 (MFW)
SPHERE 3D CORP., V3 Systems        )
HOLDINGS, INC., PETER TASSIOPOULOS,)
JASON D. MERETSKY, ERIC L. KELLY, )
PETER ASHKIN, MARIO BIASINI, GLENN )
M. BOWMAN, DANIEL J. BORDESSA,     )
VIVEKANAND MAHADEVAN, OVERLAND     )
STORAGE, INC., SILICON VALLEY      )
TECHNOLOGY PARTNERS, LLC, CYRUS    )
CAPITAL PARTNERS, L.P., FBC        )
HOLDINGS, S.A.R.L., CRESCENT 1,    )
L.P., CRS MASTER FUND, L.P., CYRUS )
OPPORTUNITIES MASTER FUND II, LTD.,)
CYRUS SELECT OPPORTUNITIES MASTER )
FUND II, LTD., CYRUS CAPITAL       )
PARTNERS GP, L.L.C., CYRUS CAPITAL )
ADVISORS, L.L.C., STEPHEN C.       )
FREIDHEIM, and JOHN DOES I-X,      )         Rel. Docs. 22, 49,
                                   )         50, 52, 57
     Defendants.                   )


                             O R D E R


     AND NOW this 19th day of March, 2021, for the reasons stated

in the accompanying Memorandum Opinion, it is hereby

     ORDERED that the Plaintiff’s Motion to Strike the

counterclaim filed by Sphere 3d Corp. and V3 Systems Holdings,
         Case 18-00102-MFW   Doc 74   Filed 03/19/21   Page 2 of 3



Inc., is hereby DENIED; and it is further

     ORDERED that the Plaintiff’s Motion to Strike the jury trial

demand asserted by Sphere 3d Corp. and V3 Systems Holdings, Inc.,

is hereby GRANTED.


                                      BY THE COURT:



                                      Mary F. Walrath
                                      United States Bankruptcy Judge




cc: Albert H. Manwaring, IV, Esquire1




1
     Counsel shall distribute a copy of this Order to all
interested parties and file a Certificate of Service with the
Court.
         Case 18-00102-MFW   Doc 74   Filed 03/19/21   Page 3 of 3



                             SERVICE LIST

Albert H. Manwaring, IV, Esquire
Morris James LLP
500 Delaware Avenue, Suite 1500
P.O. Box 2306
Wilmington, DE 19899-2309
Counsel for UD Dissolution Liquidating Trust

Kevin N. Anderson, Esquire
Fabian Vancott
215 South State Street, Suite 1200
Salt Lake City, UT 84111
Counsel for UD Dissolution Liquidating Trust

Eric Lopez Schnabel, Esquire
Dorsey & Whitney (Delaware) LLP
300 Delaware Avenue, Suite 1010
Wilmington, DE 19801
Counsel for Sphere 3d Corp. and V3 Systems Holdings, Inc.

Milo Steven Marsden, Esquire
Dorsey & Whitney LLP
111 South Main Street, Suite 2100
Salt Lake City, UT 84111
Counsel for Sphere 3d Corp. and V3 Systems Holdings, Inc.
